*236OPINION.
Lansdon :
The petitioner paid the amounts now claimed as deductions from its income for the respective years by reason of an error of law. The parties agree and stipulate that such payments were voluntarily-made, and having been so made, could not be recovered either from the collector or the Government by an action at law. This being true, it seeks to deduct the amounts so paid as losses sustained in the taxable years.
The petitioner argues that we must decide this matter without any relation to events subsequent to the end of the taxable year, that at the close of such year it was without its money and without any legal remedy for recovery. This is doubtless true, but it is also true that at the end of the year 1920 its tax liability had not been determined for either of the years in question, and that such liability was not *237finally determined until June 22, 1925, which was something like a year after the amounts paid in error had been refunded. Notwithstanding the fact that the petitioner had no remedy at law, we are of the opinion that it should not assume that the Government will not refund a payment which both parties agree was made in error of law. The Government returned the petitioner’s money before it finally determined its tax liability. In these circumstances we are of the opinion that the action of the respondent should be approved and that the deficiencies here involved should be collected.

Judgment will be entered for. the respondent.